Citation Nr: 0722668	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  05-40 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a skin disability, to 
include dermatitis, tinea corporis, and porphyria cutanea 
tarda, due to herbicide exposure.


REPRESENTATION

Appellant represented by:	J. Bryan Jones III, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from December 1966 to 
September 1968, May 1972 to February 1978, October 1982 to 
January 1985, January 1985 to October 1985, and April 1993 to 
September 1993. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
New Orleans, Louisiana.

The veteran testified at an April 2007 Board videoconference 
hearing.  Subsequently, the veteran submitted additional 
evidence to the Board, i.e., a May 2007 letter from the 
veteran's former wife, an August 2004 Agent Orange 
examination letter, and photographs.  The Board may consider 
this evidence in its decision as the veteran submitted a May 
2007 waiver of agency of original jurisdiction.


FINDINGS OF FACT

1.  The veteran had active service in the Republic of Vietnam 
from December 1967 to September 1968.  

2.  There is competent evidence of record reflecting that the 
veteran's skin disability, to include dermatitis, tinea 
corporis, and porphyria cutanea tarda, is causally related to 
herbicide exposure during military service.


CONCLUSION OF LAW

The veteran's skin disability may be presumed to be related 
to active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2006).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In light of the fully favorable decision below, the 
Board finds that no further discussion of VCAA compliance is 
warranted.  Bernard v. Brown, 4 Vet. App. 384 (1993); 
Pelegrini v. Principi, 17 Vet. App. 412, (2004).  

The veteran is seeking service connection for his skin 
disability which he claims resulted from exposure to 
herbicides during service in Vietnam.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6) (2006).

In the present case, a DA Form 20 indicates that the veteran 
had active service in Vietnam during the period specified 
under 38 C.F.R. § 3.307(a)(6) (2006).  As such, it is 
presumed that he was exposed to herbicide agent while on 
active duty. Moreover, affirmative evidence does not exist to 
rebut that presumption.

If, as here, exposure to herbicides is established, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6)(iii) (2006) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) (2006) are also satisfied: 
Chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; chronic 
lymphocytic leukemia; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2006).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii) (2006).

In the present case, the medical evidence diagnoses the 
veteran's skin disability as porphyria cutanea tarda (PCT), 
which is among those listed under 38 C.F.R. § 3.309(e).  
Thus, presumptive service connection on the basis of 
herbicide exposure under 38 C.F.R. § 3.307(a)(6) applies, 
unless such presumption is rebutted.

The evidence of record warrants presumptive service 
connection in this case.  At his April 2007 hearing, the 
veteran noted that his skin condition began to bother him 
within a year after he returned from Vietnam and was 
discharged.  However, he testified that he did not seek 
treatment until 2000 at the VA.  After that he was diagnosed 
with PCT.  (Transcript "Tr." at 5, 7)  

In support of his claim, the veteran submitted photographs 
showing the nature of his skin condition.  In addition, a May 
2007 letter from his former wife states that the veteran 
suffered from his current skin problem with recurring 
blisters when they met in December 1968.  Although he did not 
seek treatment, the blisters were chronic, particularly on 
his arms and the back of his hands which would bleed.  The 
blisters took a long time to heal and left scars.  

Service medical records do not show that the veteran was 
treated for a chronic skin condition in service.  VA medical 
records confirm that the veteran sought treatment for his 
skin condition in 2000 and was diagnosed with PCT in 2001.  
In addition, an Agent Orange Registry letter from a VA 
physician, dated August 2004, states that the veteran's PCT 
is known to be related to Agent Orange.

Although the veteran and his former wife do not possess the 
training or credentials to provide an etiology opinion as to 
the cause of the veteran's skin condition, they are competent 
to describe the appearance and outward symptoms of the 
veteran's skin since 1968 until the present.  Indeed, the 
United States Court of Appeals for the Federal Circuit 
recently emphasized that lay testimony is competent if it is 
limited to matters that the witness has actually observed and 
is within the realm of the witness's personal knowledge.  
Barr v. Nicholson, No. 04-0534 (U.S. Vet. App. Jun. 15, 
2007);  see also Jandreau v. Nicholson, No. 2007-7029 (U.S. 
Vet. App. July 3, 2007), fn. 4 (sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg and sometimes not, for 
example a form of cancer).  Moreover, the veteran's 
testimony, and that of his ex-wife, is found to be credible 
in the present case, as it appears consistent with the 
medical evidence of record.  

The credible, competent testimonial evidence discussed above, 
combined with the VA physician's letter regarding the 
veteran's Agent Orange examination, has persuaded the Board 
that the veteran's current skin disability is related to 
active service.  Moreover, the symptomatology described 
appears consistent with the criteria for a 10 percent 
evaluation for a skin disability under 38 C.F.R. § 4.118, 
satisfying the requirements of § 3.307(a)(6)(ii) (2006).

In conclusion, the veteran's service in Vietnam allows for a 
presumption of herbicide exposure, and his PCT is among the 
diseases listed under 38 C.F.R. § 3.309(e), allowing a grant 
of presumptive service connection as due to herbicide 
exposure.  Furthermore, competent evidence attributes the 
veteran's skin disability to herbicide exposure during 
service. As the preponderance of the evidence favors claim, 
the benefit of the doubt rule is applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for porphyria cutanea tarda is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


